Per Curiam.
Though it is by no means clear that the amendment would have made the words actionable, without an averment that the plaintiff had in fact preached the funeral sermon alluded to; yet it was demandable of right, and ought to have been allowed. Slanderous words- must be set out in the language in which they were spoken ; and the leave required went no further than to enable the defendant to comply with the rule by doing so. No change in substance was proposed; and it is not easy to imagine an objection.
Judgment reversed.